DETAILED ACTION
Status of the Application
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This action is a Non-Final Action on the merits in response to the application filed on 06/03/2021.
Claims 1, 2, and 9 have been amended. Claim 13 has been added. 
Claims 1-13 remain pending in this application

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 1-13 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.
Regarding claims 1-13, under Step 2A claims 1-13 recite a judicial exception (abstract idea) that is not integrated into a practical application. 
With respect to claims 1-13, the independent claims (claims 1 and 9) are directed, in part, to ranking and evaluating of products (e.g. calculating scores for products; ranking products). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial interaction such as sales or business activity and could also be consider a mental process because it is an evaluation. The commercial interaction is entered into when the ecommerce products are compared and ranked against similar products. If a claim limitation, under its broadest reasonable interpretation, covers commercial interaction, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – processors, mobile communication device to perform the claim steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing and processing information at 0028 and 0029) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as processors, mobile communication device. When considered individually, the processors, mobile communication device claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification in at ([0027]) “Alternatively, the user can access the processing system 15 via any other known methods, such as a desktop computer 17 or a laptop and the like.” ([0030])  “This ranking information may be obtained based on different criteria, such as, but not limited to, user engagement, ratings, reviews, merchant authority or the number of merchants selling the product. Any combination of these or other criteria may be used for the ranking.”  [0053] “In other instances, well-known structures may be shown in block diagram form in order not to obscure the understanding. For example, specific details are not provided as to whether elements of the embodiments described herein are implemented as a software routine, hardware circuit, firmware, or a combination thereof.”  
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 10 and 11 directed to iteratively determining the estimated ranking and evaluating of products.  This process is similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include commercial interaction such as sales or business activity. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 2-8, and 12 are not directed towards any additional abstract ideas and, are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Claim Objections
Claim 6 is objected to because of the following informalities of Claim 6 that recites, “own scored based” and it should read as “own score based”.
Some of the words used lacks proper use, sentence structure, and should be written clearly and concisely. Appropriate correction is required.


Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication US 20140067596, McGovern, et al. to hereinafter McGovern in view of United States Patent Publication US 20080270326, Musgrove, et al. 

Referring to Claim 1, McGovern teaches a method of ranking products in a set of products in an electronic commerce environment comprising (
McGovern: 0029, The algorithms correlate purchase history by specific salable items regardless of the merchant that sold the item. The algorithms also correlate purchase history among different salable item categories. The algorithms may also rank, order, and/or filter the recommendations based on previous behaviors and/or preferences of each consumer. 
McGovern: 0102, The recommendation engine 402 (or recommendation application 307) may use a sequencer to provide a consumer of interest new sets of recommended salable items, which may be selected from all of the items that would be rated higher than an 8, 9 or 10, that the consumer has not already purchased.  ):
McGovern describes the rating and ranking of recommended products and service.

calculating an own score for each product via a computing device; calculating a propagated score for each product via the computing device; calculating a total score for each product, via the computing device, based on the own score for each product and the propagated score for each product; (
McGovern: 0143,  The recommendation server 302, via the recommendation engine 402, determines recommendable salable items based on direct matching, inferential matching, preferences/behaviors and/or meta-data associated with the consumer of interest (blocks 1336, 1338, and 1340). As discussed above in conjunction with FIG. 4, the recommendation engine 402 determines confidence scores for salable item for each category requested by the consumer. The recommendation engine 402 determines the confidence scores based on previous purchases of cohorts of the consumer of interest, correlations between previous purchases, click, purchase, and rating cohort actions associated with recommended salable items, and/or preferences/behaviors associated with the consumer of interest
McGovern: 0144, In some embodiments, the example recommendation server 302 pre-computes confidence scores for each consumer for each salable item category. 
McGovern: 0145, The recommendation server 302 transmits information associated with the highest ranking salable items for each category within a data structure 1305 to the requesting consumer device 306 (or third-party server 308) (block 1344).);
McGovern describes that the propagation score is based on similar product scores and as such the confidence score based on direct matching, inferential matching, preferences/behaviors and/or meta-data associated with the consumer of interest. Additionally, the propagated scored is based on the similarity distance and the own score of the other similar products.

ranking the products based on the total scores (
McGovern: 0076, In an example, the recommendation engine 402 creates a cohort group (or cluster) for each salable item category that includes consumers who purchased the same salable items in each category as a consumer of interest 602 who rated the salable items with a score of 8, 9, or 10.
McGovern: 0087, The recommendation engine 402 orders/ranks the salable items by presenting the salable items with the greatest confidence score first followed by the next highest scoring salable item, et
McGovern: Claim 9, The apparatus of claim 8, wherein the recommendation engine is configured to:
determine a confidence score for each of the recommendable salable items; and
rank the recommendable salable items based on the confidence score).
McGovern describes the ranking of products based on overall confidence score.

 wherein the set of products includes a new product and wherein calculating a propagated score for each product (
McGovern: 0072, To identify cohorts, the recommendation engine 402 determines for each consumer, other consumers who have purchased similar items. 
McGovern: 0094, Thus, the recommendation engine 402 provides more accurate recommendations based on a larger pool of consumers with similar purchases and ratings
McGovern: 0132, Alternatively, the colors may be selected based on which colors were most purchased by cohorts. Similar to color, the recommendation server 302 may select which merchant is displayed in instances where more than one merchant sells the same salable item. 
McGovern: 0102, The recommendation engine 402 (or recommendation application 307) may use a sequencer to provide a consumer of interest new sets of recommended salable items, which may be selected from all of the items that would be rated higher than an 8, 9 or 10, that the consumer has not already purchased.);
McGovern describes similar products of a recommendation for recommending new selectable items.


McGovern does not explicitly teach using non-historical product attributes; includes estimating non-historical product attributes for the new product.
However, Musgrove teaches these limitation.
using non-historical product attributes (
Musgrove: 0039, identifying plurality of attributes associated with a category of product, the plurality of attributes including price of each of the plural products, applying a scalar structure for each attribute to provide scalar value of each attribute for each of the plural products, and determining an incremental index for each attribute of each product based on the scalar value of each attribute.)
Musgrove describes a plurality of product attributes that does not include historical data.

includes estimating non-historical product attributes for the new product (
Musgrove: 0051, In accordance with one preferred embodiment of the present invention, the product rating module 22 of the rating system 10 is further adapted to rate the products of a product category based on value the products offer to the consumer. As previously noted, the plurality of attributes that is used to rate the products of a category preferably includes the price of each of the plural products. This attribute of price allows the products to be rated based on the value each product offers to the consumers. For example, the digital cameras may be ranked based on the number of pixels provided relative to the camera's price.
Musgrove: 0052, If a price of a product is not available for some reason, an estimated street price may be manually provided to the rating system 10. Since new products debut with very few, or no, actual prices available, the anticipated street price may be provided to the rating system 10. This ability to manually provide prices allows determination of the competitive index as well as the value index in the manner discussed below for new products as well. Of course, as actual prices become available for the particular product, the actual prices can be used instead of the estimated street price or the anticipated street price. In this regard, actual prices may be used in conjunction with the estimated street price or the anticipated street price by averaging them together, at least until a predetermined number of actual prices are available for use.)
Musgrove describes a plurality of product attributes that does not include historical data, which includes estimating the price of new products, in which the Examiner is interpreting price as a non-historical attribute.

McGovern and Musgrove are all directed to the analysis of rating online data (See McGovern at 0030, 0037; Musgrove at 0026, 0059). McGovern discloses that additional examples, such as transaction day can be considered (See McGovern at 0111, 0112, 0139). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified McGovern, which teaches detecting and processing online transactional in view of Musgrove, to efficiently apply analysis of rating online data to improve rating by including rating data. (See Musgrove at 0026, 0059, 0069).

Referring to Claim 2, McGovern teaches the method of Claim 1 wherein calculating a propagated score comprises: 
selecting product from the set of products; (
McGovern: 0032, Further, the recommendation engine may select a size/color of a product based on the brand or type of product based on previous purchases and/or trends of cohorts.
McGovern: 0087, The recommendation engine 402 selects recommendable salable items for each category that exceed a predetermined confidence score. In other embodiments, the recommendation engine 402 selects a predetermined number of the top scoring salable items);
McGovern describes selecting products for and based on scoring.

determining which other products in the set of products are similar to the selected product to generate a set of other similar products; (
McGovern: 0072, To identify cohorts, the recommendation engine 402 determines for each consumer, other consumers who have purchased similar items. 
McGovern: 0094, Thus, the recommendation engine 402 provides more accurate recommendations based on a larger pool of consumers with similar purchases and ratings
McGovern: 0132, Alternatively, the colors may be selected based on which colors were most purchased by cohorts. Similar to color, the recommendation server 302 may select which merchant is displayed in instances where more than one merchant sells the same salable item. );

determining a similarity distance between the selected product and the set of other similar products; determining the propagated score based on the similarity distance and an own score of each of the set of other similar products (
McGovern: 0073, FIGS. 6 and 7 show diagrams of graphical representations of the calculations performed by the recommendation engine 402 to identify cohorts. In particular, FIG. 6 shows a diagram of an individual cohort environment 600. For a consumer of interest 602, the recommendation engine 402 uses one or more cohort and cluster algorithms to determine distance vectors with other consumers. The distance vector calculation is based at least on how many salable items the consumers have in common with the consumer of interest 602. The distance vector calculation may also include a factor that considers the similarity of ratings for the shared salable items. The recommendation engine 402 uses the distance vectors to determine a numerical confidence score for selecting recommendable salable items.
McGovern: 0074, For instance, the recommendation engine 402 determines that for the shirt category the consumer of interest 602 has relatively short distance vectors with consumers 604, 606, and 608 because these consumers all purchased similar shirts (e.g., Shirt5). The recommendation engine 402 accordingly designates consumers 604, 606, and 608 as cohorts for the shirt group or cluster. The recommendation engine 402 may adjust the distance vectors for each consumer 604, 606 and 608 based on the similarity of ratings of commonly purchased salable items. For example, the recommendation engine 402 may shorten the distance vector with consumer 606 because that consumer and the consumer of interest 602 both rated Shirt5 as a 9. Similarly, the recommendation engine 402 may lengthen the distance vector with consumer 608 because the consumer rated the Shirt5 as a 3).
McGovern describes that the propagation score is based on similar products, in which the propagated scored is based on the similarity distance and the own score of the other similar products. Furthermore, McGovern describes the usage of distance vectors so as to determine the similarity between products.


Referring to Claim 4, McGovern teaches the method of Claim 1 further comprising:
calculating a total score for multiple categories of non-historical product attributes. (See Musgrove) (
McGovern: 0026, FIG. 2 shows a diagram of an example cluster and cohort algorithm 200 that uses purchase history of consumers across different merchants and different salable item categories to provide individual recommendations of salable items to consumers… The algorithm 200 uses this multi-merchant and multi-category data to better correlate consumer purchases. Additionally, the algorithm 200 correlates salable items across categories so that recommendations are based on comprehensively matching cohorts. The known algorithms 100 instead only provide recommendations based on salable items within the same category. 
McGovern: 0143, As discussed above in conjunction with FIG. 4, the recommendation engine 402 determines confidence scores for salable item for each category requested by the consumer. 
McGovern: 0144, In some embodiments, the example recommendation server 302 pre-computes confidence scores for each consumer for each salable item category.
McGovern: 0165, The merchant server 308 b may select a recommended salable item with a highest confidence score, a recommended salable item with a highest confidence score for a particular category).
McGovern describes the totaling confidence score for a particular or multiple categories which contains characteristics.

McGovern does not explicitly teach non-historical product attributes.
However, Musgrove teaches non-historical product attributes (
Musgrove: 0039, identifying plurality of attributes associated with a category of product, the plurality of attributes including price of each of the plural products, applying a scalar structure for each attribute to provide scalar value of each attribute for each of the plural products, and determining an incremental index for each attribute of each product based on the scalar value of each attribute.)
Musgrove describes a plurality of product attributes that does not include historical data.

McGovern and Musgrove are all directed to the analysis of rating online data (See McGovern at 0030, 0037; Musgrove at 0026, 0059). McGovern discloses that additional examples, such as transaction day can be considered (See McGovern at 0111, 0112, 0139). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified McGovern, which teaches detecting and processing online transactional in view of Musgrove, to efficiently apply analysis of rating online data to improve rating by including rating data. (See Musgrove at 0026, 0059, 0069).


Referring to Claim 5, McGovern teaches the method of Claim 4 further comprising:
applying weighting value to each of the categories of non-historical product attributes (See Musgrove). (
McGovern: 0096, It should also be appreciated that the recommendation engine 402 is configured to determine confidence scores not only on which salable items were purchased by cohorts but also which salable items were viewed and/or rated by cohorts. For instance, the recommendation engine 402 uses a first weight if a salable item was only viewed by a cohort, a second weight if the salable item was purchased by the cohort, and a third weight if the salable item was highly rated by the cohort. In this instance, the second weight is greater than the first weight and the third weight is greater than the second weight.
McGovern: 0086, The confidence score may be based on, for example, a weighted average of distance vectors between the consumer of interest 602 and associated cohorts, a number of cohorts who purchased the same salable item, a weighted average of how recently different cohorts purchased the same salable item (e.g., trending), and/or whether the salable item was selected via direct or inferential matching (where direct matching may receive a higher score).
McGovern: 0165, The merchant server 308 b may select a recommended salable item with a highest confidence score, a recommended salable item with a highest confidence score for a particular category).
McGovern describes the totaling confidence score for a particular or multiple categories which contains characteristics, wherein the scoring have weighted values.
McGovern does not explicitly teach using non-historical product attributes.
However, Musgrove teaches using non-historical product attributes (
Musgrove: 0039, identifying plurality of attributes associated with a category of product, the plurality of attributes including price of each of the plural products, applying a scalar structure for each attribute to provide scalar value of each attribute for each of the plural products, and determining an incremental index for each attribute of each product based on the scalar value of each attribute.)
Musgrove describes a plurality of product attributes that does not include historical data.

McGovern and Musgrove are all directed to the analysis of rating online data (See McGovern at 0030, 0037; Musgrove at 0026, 0059). McGovern discloses that additional examples, such as transaction day can be considered (See McGovern at 0111, 0112, 0139). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified McGovern, which teaches detecting and processing online transactional in view of Musgrove, to efficiently apply analysis of rating online data to improve rating by including rating data. (See Musgrove at 0026, 0059, 0069).


Referring to Claim 6, McGovern teaches the method of Claim 1 wherein calculating an own score comprises:
generating an own scored based on ranking criteria values (
McGovern: 0096, It should also be appreciated that the recommendation engine 402 is configured to determine confidence scores not only on which salable items were purchased by cohorts but also which salable items were viewed and/or rated by cohorts. For instance, the recommendation engine 402 uses a first weight if a salable item was only viewed by a cohort, a second weight if the salable item was purchased by the cohort, and a third weight if the salable item was highly rated by the cohort. In this instance, the second weight is greater than the first weight and the third weight is greater than the second weight. 
McGovern: 0103, In addition to providing recommendations, the example recommendation engine 402 of FIG. 4 refines its operation through the analytics component 408. The recommendation engine 402 may use the analytics component 408 to monitor which recommended salable items are viewed and/or purchased by the consumer. The recommendation engine 402 may update preference or behavior information in the sections 418 and 420 in response to this monitoring. For instance, the recommendation engine 402 determines that a consumer purchased dress pants that were ranked number seven on a list. The recommendation engine 402 may update the preferences of the consumer to reflect that the selected dress pants are preferred by the consumer over the six higher ranked types of pants.
McGovern: 0145, The recommendation server 302 ranks the recommendable salable items for each requested salable item category (block 1342). The recommendation server 302 transmits information associated with the highest ranking salable items for each category within a data structure 1305 to the requesting consumer device 306 (or third-party server 308) (block 1344). In instances where the recommendations are transmitted to third-party servers 308, the recommendation server 302 may also filter the recommendations based on, for example, salable items associated with a merchant that is to receive the recommendations, salable item categories, specific salable items specified in search results, etc.).
McGovern describes the scoring is based on ranked attributes.

Referring to Claim 7, McGovern teaches the method of Claim 6 wherein the ranking criteria values are weighted (
McGovern: 0096, It should also be appreciated that the recommendation engine 402 is configured to determine confidence scores not only on which salable items were purchased by cohorts but also which salable items were viewed and/or rated by cohorts. For instance, the recommendation engine 402 uses a first weight if a salable item was only viewed by a cohort, a second weight if the salable item was purchased by the cohort, and a third weight if the salable item was highly rated by the cohort. In this instance, the second weight is greater than the first weight and the third weight is greater than the second weight. 
McGovern: 0103, In addition to providing recommendations, the example recommendation engine 402 of FIG. 4 refines its operation through the analytics component 408. The recommendation engine 402 may use the analytics component 408 to monitor which recommended salable items are viewed and/or purchased by the consumer. The recommendation engine 402 may update preference or behavior information in the sections 418 and 420 in response to this monitoring. For instance, the recommendation engine 402 determines that a consumer purchased dress pants that were ranked number seven on a list. The recommendation engine 402 may update the preferences of the consumer to reflect that the selected dress pants are preferred by the consumer over the six higher ranked types of pants.).
McGovern describes the scoring is based on ranked attributes which are weighted.

Claim 9 recite limitations that stand rejected via the art citations and rationale applied to claim 2. Regarding a system for ranking products  within a set of products in an electronic commerce environment comprising:
a memory component comprising one or more modules executable by one or more processors, the one or more modules comprising: a ranking module (
McGovern: 0107, This program may be executed by the processor 1004 in any suitable manner. In an example embodiment, memory 1008 may be part of a “cloud” such that cloud computing may be utilized by the recommendation server 302, the consumer device 306, and/or the third-party server 308. The memory 1008 may also store digital data associated with purchase history, consumer profiles, salable items, programs, cohort information, cluster information, preferences, behaviors, meta-data, web pages, etc. retrieved from the recommendation server 302, the consumer device 306, and/or the third-party server 308 and/or loaded via an input device 1014.
McGovern: 0145, The recommendation server 302 ranks the recommendable salable items for each requested salable item category (block 1342).
McGovern: 0173, The instructions may be configured to be executed by a processor, which when executing the series of computer instructions performs or facilitates the performance of all or part of the disclosed methods and procedures.);

Referring to Claim 10, McGovern teaches the system of Claim 9 further comprising:
a communication module for communicating with a user via a user mobile communication device (
McGovern: 0028, Further, merchants may use the lists generated for each consumer to provide targeted advertising when a consumer visits a website associated with the merchants or a website with an advertisement purchased by the merchants. In this manner, the merchants are able to incorporate into websites and/or mobile websites salable item recommendations specific for each consumer. This incorporation of the recommendations enables merchants to merchandize particular salable items to specific consumers based on pre-computed recommendations specific for each consumer.
McGovern: 0039, The consumer devices 306 can include any type of computing device that enables consumers to provide purchase histories and view recommended salable items. For instance, the consumer devices 306 can include tablet computers, smartphones, personal computers, laptop computers, servers, processors, gaming consoles, multimedia receivers, etc. 
McGovern: 0041, For instance, the tablet consumer device 306 a receives an application 307 a configured to operate on a tablet while the smartphone consumer device 306 d receives an application 307 d configured to operate on a smartphone and the personal computer consumer device 306 receives an application 307 b configured to operate on a personal computer. In other embodiments, the recommendation application 307 may operate in conjunction with (or be replaced by) a website hosted by the recommendation server 302. In these other embodiments, consumers use the consumer devices 306 to access hosted recommendation webpages to provide purchase history and view recommendations.).
McGovern describes the usage of mobile devices for executing, interacting, and communicating with the application.

Referring to Claim 11, McGovern teaches the system of Claim 9 further comprising:
a display module for displaying information to a user via a user mobile communication device (
McGovern: 0017, FIG. 7 shows a diagram of cohort clusters that is displayable to a consumer via a consumer device
McGovern: 0028, Further, merchants may use the lists generated for each consumer to provide targeted advertising when a consumer visits a website associated with the merchants or a website with an advertisement purchased by the merchants. In this manner, the merchants are able to incorporate into websites and/or mobile websites salable item recommendations specific for each consumer. This incorporation of the recommendations enables merchants to merchandize particular salable items to specific consumers based on pre-computed recommendations specific for each consumer.
McGovern: 0039, The consumer devices 306 can include any type of computing device that enables consumers to provide purchase histories and view recommended salable items. For instance, the consumer devices 306 can include tablet computers, smartphones, personal computers, laptop computers, servers, processors, gaming consoles, multimedia receivers, etc.).
McGovern describes the usage of mobile devices for executing, interacting, and communicating with the application, which is displayed for users to view.

Referring to Claim 12, McGovern teaches the method of Claim 1 McGovern does not explicitly teach wherein the non-historical product attributes comprise user engagement with each product, merchant authority, reviews and ratings of each product or number of merchants selling each product.
However, Musgrove teaches wherein the non-historical product attributes comprise user engagement with each product, merchant authority, reviews and ratings of each product or number of merchants selling each product (
Musgrove: 0039, identifying plurality of attributes associated with a category of product, the plurality of attributes including price of each of the plural products, applying a scalar structure for each attribute to provide scalar value of each attribute for each of the plural products, and determining an incremental index for each attribute of each product based on the scalar value of each attribute.)
Musgrove describes a plurality of product attributes that does not include historical data.

Musgrove: 0008, The vast number of manufacturers and models available for each product category, and the disparity in features and/or attributes between the products of a category can make a consumer's purchasing decision very difficult.
Musgrove: 0058, In addition, the rating of the plural products based on the value index may be sequenced in descending or ascending order to facilitate review of the product ratings.
Musgrove: 0060, the product rating module 22 of the illustrated embodiment may be further adapted to monitor the ratings of each product.).
Musgrove describes the number of manufacturing and reviews and ratings of each products, in which the Examiner is interpreting this as number of merchants selling each product.

McGovern and Musgrove are all directed to the analysis of rating online data (See McGovern at 0030, 0037; Musgrove at 0026, 0059). McGovern discloses that additional examples, such as transaction day can be considered (See McGovern at 0111, 0112, 0139). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified McGovern, which teaches detecting and processing online transactional in view of Musgrove, to efficiently apply analysis of rating online data to improve rating by including rating data. (See Musgrove at 0026, 0059, 0069).

Referring to Claim 13, McGovern teaches the method of claim 1 wherein estimating non-historical product attributes for the new product comprises:
determining which other products in the set of products are similar to the new product to generate a set of other similar products (
McGovern: 0072, To identify cohorts, the recommendation engine 402 determines for each consumer, other consumers who have purchased similar items. 
McGovern: 0094, Thus, the recommendation engine 402 provides more accurate recommendations based on a larger pool of consumers with similar purchases and ratings
McGovern: 0132, Alternatively, the colors may be selected based on which colors were most purchased by cohorts. Similar to color, the recommendation server 302 may select which merchant is displayed in instances where more than one merchant sells the same salable item. 
McGovern: 0102, The recommendation engine 402 (or recommendation application 307) may use a sequencer to provide a consumer of interest new sets of recommended salable items, which may be selected from all of the items that would be rated higher than an 8, 9 or 10, that the consumer has not already purchased.);
McGovern describes similar products of a recommendation for recommending new selectable items.

determining a similarity distance between the new product and the set of other similar products; determining at least one estimated non-historical product (See Musgrove ) attribute based on the similarity distance and an own score of each of the set of other similar products (
McGovern: 0003, These algorithms calculate distance vectors between each consumer based on similar purchasing histories or similarities between products. The algorithms determine which products to recommend based on which consumers have the shortest distance vectors and identify similar products purchased among those consumers. Most famously, Amazon® uses algorithms to provide product
McGovern: 0073, FIGS. 6 and 7 show diagrams of graphical representations of the calculations performed by the recommendation engine 402 to identify cohorts. In particular, FIG. 6 shows a diagram of an individual cohort environment 600. For a consumer of interest 602, the recommendation engine 402 uses one or more cohort and cluster algorithms to determine distance vectors with other consumers. The distance vector calculation is based at least on how many salable items the consumers have in common with the consumer of interest 602. The distance vector calculation may also include a factor that considers the similarity of ratings for the shared salable items. The recommendation engine 402 uses the distance vectors to determine a numerical confidence score for selecting recommendable salable items.
McGovern: 0074, For instance, the recommendation engine 402 determines that for the shirt category the consumer of interest 602 has relatively short distance vectors with consumers 604, 606, and 608 because these consumers all purchased similar shirts (e.g., Shirt5). The recommendation engine 402 accordingly designates consumers 604, 606, and 608 as cohorts for the shirt group or cluster. The recommendation engine 402 may adjust the distance vectors for each consumer 604, 606 and 608 based on the similarity of ratings of commonly purchased salable items. For example, the recommendation engine 402 may shorten the distance vector with consumer 606 because that consumer and the consumer of interest 602 both rated Shirt5 as a 9. Similarly, the recommendation engine 402 may lengthen the distance vector with consumer 608 because the consumer rated the Shirt5 as a 3
McGovern: 0102, The recommendation engine 402 (or recommendation application 307) may use a sequencer to provide a consumer of interest new sets of recommended salable items, which may be selected from all of the items that would be rated higher than an 8, 9 or 10, that the consumer has not already purchased.).
McGovern describes that the propagation score is based on similar products, in which the propagated scored is based on the similarity distance and the own score of the other similar products. Furthermore, McGovern describes the usage of distance vectors so as to determine the similarity between products. Additionally, McGovern discloses the calculating of distances for all recommended items, which includes similar and new items.

McGovern does not explicitly teach non-historical product attributes.
However, Musgrove teaches non-historical product attributes (
Musgrove: 0039, identifying plurality of attributes associated with a category of product, the plurality of attributes including price of each of the plural products, applying a scalar structure for each attribute to provide scalar value of each attribute for each of the plural products, and determining an incremental index for each attribute of each product based on the scalar value of each attribute.)
Musgrove describes a plurality of product attributes that does not include historical data.

McGovern and Musgrove are all directed to the analysis of rating online data (See McGovern at 0030, 0037; Musgrove at 0026, 0059). McGovern discloses that additional examples, such as transaction day can be considered (See McGovern at 0111, 0112, 0139). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified McGovern, which teaches detecting and processing online transactional in view of Musgrove, to efficiently apply analysis of rating online data to improve rating by including rating data. (See Musgrove at 0026, 0059, 0069).




Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication US 20140067596, McGovern, et al. to hereinafter McGovern in view of United States Patent Publication US 20080270326, Musgrove, et al. to hereinafter Musgrove in view of United States Patent Number US 9361624, Spears, et al.

Referring to Claim 3, McGovern teaches the method of Claim 2 McGovern does not explicitly teach wherein determining the propagated score comprises:
dividing the own score of each of the set of other similar products by the similarity distance between the selected product and the other similar products to generate a product propagated score for each of the set of products; adding the product propagated scores of each of the set of products to determine the propagated score for the selected product.
	However, Spears teaches these limitations.
determining the propagated score comprises:
dividing the own score of each of the set of other similar products by the similarity distance between the selected product and the other similar products to generate a product propagated score for each of the set of products; adding the product propagated scores of each of the set of products to determine the propagated score for the selected product (
Spears: Col. 27 ln. 20-67, In some implementations, the calculation of rank of user earliness 1602 can be done in parallel with other calculations of rank of user earliness 1602. In some implementations, the calculation of rank of user earliness 1602 can be done serially.
In some implementations, the subsystem 1600 can calculate relative item popularity 1601 by calculating the sum of the user affinities of an item divided by the sum of all user affinities. In these implementations, the user affinities are the result of determining user affinities as stored in the user history 106 for all users who are associated with an association 108.
For example, users may express an affinity by rating a film on a scale from 1 to 5. If the users of an association have applied this scale to 3 separate films, then the relative item popularity can be expressed as follows:
Example User History:

# ratings of # ratings of # ratings of # ratings of # ratings of Sum of ‘1’ ‘2’ ‘3’ ‘4’ ‘5’ ratings Film1 50 250 200 150 250 (50 * 1) + (250 * 2) + (200 * 3) + (150 * 4) + (250 * 5) = 3000 Film2 90 275 220 175 300 3500 Film3 200 150 400 200 500 5000 Sum of all 3000 + ratings 3500 + 5000 = 11500
Relative Item Popularity
Sum of all ratings of Sum of all ratings individual film for association Relative item popularity Film1 3000 11500 .26 Film2 3500 11500 .30 Film3 5000 11500 .43
In some implementations, the subsystem 1600 can calculate relative item popularity 1601 by calculating to sum of all user interactions with an item divided by the sum of all user interactions. In these implementations, the user interactions are the result of determining the number of user interactions stored in the user history 106 for all users who are associated with an association within associations 108.).
Spears describes a formula for establishing a weighted score for specific content by diving with a similarity score so as to recommend a product.

McGovern and Spears are both directed to the analysis of rating online data (See McGovern at 0030, 0037; Musgrove at 0026, 0059; Spears at Col. 9, Ln. 57-65). McGovern discloses that additional examples, such as transaction day can be considered (See McGovern at 0111, 0112, 0139). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified McGovern in view of Musgrove, which teaches detecting and processing online transactional in view of Spears, to efficiently apply analysis of rating online data to enhancing the capability to calculate the scoring of online data. (See Spears at Col. 11, Ln. 12-39, Col. 13, Ln. 54-65).


Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication US 20140067596, McGovern, et al. to hereinafter McGovern in view of United States Patent Publication US 20080270326, Musgrove, et al. to hereinafter Musgrove in view of United States Patent Publication US 20170161618, Swaminathan, et al.

Referring to Claim 8, McGovern teaches the method of Claim 2 McGovern in view Musgrove does not explicitly teach wherein determining the similarity distance comprises using a Jaccard index.
	However, Swaminathan teaches determining the similarity distance comprises using a Jaccard index (
Swaminathan: 0002, The similarity of content items can be computed by measuring a distance between attributes using, for example, a Jaccard index. 
Swaminathan: 0012, These attributes can be compared using, for example, a distance-based similarity metric, such as Cosine similarity or Pearson Correlation. Next, weights are assigned to each of the attributes based on the first and second similarity scores using, for example, linear equation regression techniques, such as will be described in further detail below. 
Swaminathan: 0023, In the above example, f1 represents a measure of the similarity between the genres of A and B, f2 represents a measure the similarity between actors in A and B, and f3 measures the similarity between movie descriptions. The measures of similarity may include, for example, a Jaccard index or other statistic for comparing the similarity of information or data. It will be understood that fi can represent the similarity between any common attribute of A and B. The function fi depends on the chosen similarity metric for measuring the similarity between attributes, such as Cosine similarity, Pearson Correlation, etc. Different functions of fi should be normalized before being used to calculate sim (A, B) (e.g., all of the functions fi may be normalized to fall within a range of 0 to 1). 
Swaminathan: 0026, Referring to FIG. 3, the method 300 begins by calculating 302 a first similarity score based on a measure of similarity between user preferences for each of a first content item and a second content item.).
Swaminathan describes the different algorithms, such as Jaccard index, that may be used when measuring similarity.

McGovern, Musgrove, and Swaminathan are all directed to the analysis of rating online data (See McGovern at 0030, 0037; Musgrove at 0026, 0059; Swaminathan at 0011, 0016-0018). McGovern discloses that additional examples, such as transaction day can be considered (See McGovern at 0111, 0112, 0139). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified McGovern in view of Musgrove, which teaches detecting and processing online transactional in view of Swaminathan, to efficiently apply analysis of rating online data to include the modeling of online data. (See Swaminathan at 0018, 0038, 0039).


Response to Arguments
Applicant’s arguments filed 06/03/2021 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 06/03/2021.

Regarding the 35 U.S.C. 101 rejection, at pg. 5-7 Applicant argues with respect to claims at issue are not directed to an abstract idea 
In response to the 35 USC § 101 claim rejection argument, the Examiner respectfully disagrees. Using the two-part analysis, the Office has determined there are no elements, in the claim sufficient enough to ensure that the claims amounts to significantly more than the abstract idea itself. As recited, the claims are directed towards: 
calculating an own score for each product using non-historical product attributes;
calculating a propagated score for each product;
calculating a total score for each product based on the own score for each product and the propagated score for each product;
ranking the products based on the total scores for each product based on predetermined criteria.
 wherein the set of products includes a new product and wherein calculating a propagated score for each product includes estimating non-historical product attributes for the new product.
The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer as recited is a generic computer component that performs functions. 
Examiner finds the claim recite concepts which are now described in the 2019 PEG as certain methods of organizing human activity. In particular the claims recites limitations regarding ranking and evaluating of products, which constitutes methods related to commercial interaction such as sales or business activity and could also be consider a mental process because it is an evaluation which are still considered an abstract idea under the 2019 PEG. The computing devices are comprised of generic computer elements to perform an existing business process (0027). Examiner finds the claims recite mere instructions to implement the abstract idea on a computer and uses the computer as a tool to perform the abstract idea without reciting any improvements to a technology, technological process or computer-related technology.
Regarding, the steps at pg. 6 and 7 that Applicant points to as “significantly more” are merely narrowing the abstract idea to a particular technological environment, which has been found to be ineffective to render an abstract idea eligible.
Furthermore, all improvements recited in the claim are directed towards an existing business process that does not integrate the judicial exception into a practical application because the claim recites additional elements at a high-level of generality used to execute mere instructions in order to implement the abstract idea on a general purpose computer. Moreover, the Examiner would like to point the Applicant to the 2019 PEG, in which ranking and evaluating of products will fall under. The 2019 PEG which states:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Therefore, the additional elements do not integrate into a practical application

Regarding the 35 U.S.C. 103 rejection, at pg. 8, the Applicant argues “however Applicant submits that Musgrove is silent on the subject of estimating a non-historical product attribute for a new product. … As such, the estimation of non-historical values for new products is incompatible with the systems and methods of Musgrove due to the potential for small errors in estimated scalar values drastically affecting not just the competitive index of the new product, but the entire competitive index… McGovern does not contemplate non-historical values, and Musgrove does not contemplate estimating non-historical values for new products.”
In response, the Examiner respectfully disagree as claim limitation does not state that non-historical product attributes are values. As such, the Examiner will interpret non historical attributes as descriptive characteristics. Furthermore, McGovern describes that the propagation score is based on similar products, in which the propagated scored is based on the similarity distance and the own score of the other similar products. Furthermore, McGovern describes the usage of distance vectors so as to determine the similarity between products. Additionally, McGovern discloses the calculating of distances for all recommended items, which includes similar and new items. Lastly, Musgrove describes a plurality of product attributes that does not include historical data, which includes estimating the price of new products, in which the Examiner is interpreting price as a non-historical attribute. Therefore, the Applicants are not persuasive.

 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al, U.S. Pub US 20170213072, (discussing the processing and analyzing of products in an e-commerce environment that includes attribute data).
Kassaei, Australia. Pub 2012275227B2, (discussing the comparing of products in an e-commerce platform).
Leskovec et al., The Dynamics of Viral Marketing, ACM Transactions on the Web, 2007 (discussing the use marketing of items, which includes ranking and comparing products).  https://arxiv.org/pdf/physics/0509039.pdf%20(2.pdf

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624